         Case 1:21-cv-01381-PGG Document 29 Filed 06/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                                                 21 Civ. 01381 (PGG)
                             Plaintiff,

                -against-                                        CLERK’S CERTIFICATE
                                                                 OF DEFAULT
 COINSEED, INC. and
 DELGERDALAI DAVAASAMBUU,

                             Defendants.




       I, Ruby J. Krajick, Clerk of the United States District Court for the Southern District of

New York, do hereby certify that this action commenced on February 17, 2021 with the filing of

a summons and complaint, a copy of the summons and complaint was served on Defendant

Coinseed, Inc. pursuant to Federal Rule of Civil Procedure 4(h) on February 26, 2021, and proof

of such service thereof was filed on April 6, 2021 (Docket Entry 12).

       I further certify that the docket entries indicate that the Defendant Coinseed, Inc. has not

filed an answer or otherwise moved with respect to the complaint herein. The default of the

Defendant Coinseed, Inc. is hereby noted.

Dated: New York, New York
       June __, 2021

                                              Ruby J. Krajick

                                              Clerk of Court

                                              By:_____________________________
                                                    Deputy Clerk
